Case 2:18-cr-00839-SJO, ,Pacumert as. ed 02/03/20 Rage lofi Page ID #:134

CENTRAL DISTRICT OF CALIFORNIA

CRIMINAL MINUTES — SENTENCING AND JUDGMENT

 

 

 

 

 

( Amended )

Case No. CR 18-00839-SJO Date: February 3. 2020
Present: The Honorable: S. JAMES OTERO

V.R. Vallery Anne Kielwasser Ruth C. Pinkel

Deputy Clerk Court Reporter / Recorder Assistant U.S. Attorney

Defendant Custody Bond Counsel for Defendant Retd DFPD Panel Interpreter
James R. McDaniel Lv] L_] Seema Ahmad [_ ] [Vv] [_ ] N/A
PROCEEDINGS: SENTENCING AND JUDGMENT LJ Contested [| Non-Evidentiary
Day ___ (if continued from a prior hearing date)

[| Refer to Judgment and Probation/Commitment Order; signed copy attached hereto. V Refer to separate Judgment Order.
Imprisonment for years/months on each of count(s)

 

Count(s) concurrent/consecutive to count(s)

 

 

Fine of $ is imposed on each of count(s) concurrent/consecutive.

 

Execution/Imposition of sentence as to imprisonment only suspended on count(s)
Confined in jail-type institution for to be served on consecutive days/weekends
commencing

 

 

 

 

years/months Supervised Release/Probation imposed on count(s)
consecutive/concurrent to count(s)

 

 

 

 

under the usual terms & conditions (see back of Judgment/Commitment Order) and the following additional terms and
conditions, under the direction of the Probation Office:

Perform hours of community sry] fine amounts & times determined by P/O.
Serve ina cec/cTL_] Make $ restitution in amounts & times determined
by PO.

 

Participate in a program for treatment of narcotic/alcohol addiction.

Pay any fine imposed by this sentence & that remains unpaid at commencement of community supervision. Comply with
tules/regulations of ICE, if deported not return to U.S.A. illegally and upon any reentry during period of supervision
report to the nearest P/O within 72 hours.

 

 

Other conditions:
[] Pursuant to Section SE1.2(e), all fines are waived, including costs of imprisonment & supervision. The Court finds the
defendant does not have the ability to pay.

Pay $ per count, special assessment to the United States for a total of $

 

 

 

 

 

 

 

 

Imprisonmentfor months/years and for a study pursuant to 18 USC

 

 

with results to be furnished to the Court within days/months whereupon the sentences shall be subject to modification. This
matter is set for further hearing on

 

Government's motion, all remaining count(s)/underlying indictment/information, ordered dismissed.
Defendant informed of right to appeal.

ORDER sentencing transcript for Sentencing Commis _ ]. Processed statement of reasons

Bond Exond _|d upon surrender upon service of

 

Defendant ordered remanded to/released from custody of U.S. Marshal forthwith.
Issued Remand/Release #

 

 

 

Present bond to continue as bond on appea Appeal bond set at $
Filed and distributed judgment. ENTERED.
Other
cc: — 13
Initials of Deputy Clerk VRV

 

CR-90 (05/15) Criminal Minutes — General Page 1 of 1
